     Case: 3:20-cv-00184-MPM-JMV Doc #: 8 Filed: 07/28/20 1 of 1 PageID #: 194




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSPPI
                                 OXFORD DIVISION

ROBERT H. MCQUAGE, JR.                                                           PLAINTIFF

V.                                                      CAUSE NO. 3:20CV184-MPM-JMV

MURPHY OIL USA, INC.,
A DELAWARE CORPORATION                                                           DEFENDANT



                         ORDER STAYING CERTAIN PROCEEDINGS

       This case comes before the Court pursuant to L.U.CIV.R. 16(b)(1)(B). The rule provides that

               [a] motion to remand . . . will stay the attorney conference and disclosure
               requirements and all discovery not relevant to the remand . . . issue and
               will stay the parties’ obligation to make disclosures pending the court’s
               ruling on the [remand] motion[]. . . .

       Plaintiff filed a motion to remand [6] on July 22, 2020. Accordingly, the proceedings enumerated

in Local Rule 16(b)(1)(B) are, hereby, STAYED pending a decision on the motion to remand.

       THIS, the 28th day of July, 2020.



                                                /s/ Jane M. Virden
                                                U.S. Magistrate Judge
